Title: To James Madison from Andrew Hull Jr., 7 August 1812
From: Hull, Andrew, Jr.
To: Madison, James


Sir
Cheshire August 7th. 1812
At this interesting crisis of our beloved country I take the liberty, to address a few lines to the perusal of your Exelency as it hath ben reported by those who are unfriendly to the measures adopted by the goverment that the War is unpopalar even among the republicans in the New-england States, having Traveled lately in the States of Massechusets New Hamshire and Vermont, am confident of its not being the fact, and I am certain that the republicans of Connecticut are alive to their duty and that they will at the hazard of their lives and all that is dear to them on the earth support the constituted Athorities of our common country and defend its rights Against external and internal enemies there is in this state a sufficient number that will readily voluntere to meet any force that could be raised to oppose the general goverment, but in case of such an event it would be important that arms and amunition should be kept in reserve in this part of the United States to furnish those that Are destitute, as the State Legislator while Threatning to disregard if not to oppose the laws of the Union have ben procuring a supplussage of Arms and placing them under the care of the Governor—being a member of our Legislator at the time the Resolve passd to procure Arms, I well recollect the hints given by Federal members what Use they might be wanted for—our Governor And Council are now in Session at Hartford As it is Said to decide whether the quota of Militia shall be called out. David Dagget of New-Haven one of the Governor council expres.d himself at the Post Office before he went to Hartford with a degree of warmth that he would oppose their being called out and said many hard things of the President of the United States for making three wars. (Viz) against Spain—the Indians and England and Baltimore Mob, but his violent invectives will do no harm as it respects the government. I do not apprehend the least danger of any serious opposition from the federal party—their Main object is to gain the Assendency in the Government of the United States, or sever the Union. I was at Washington three years ago last January and in conversation with your Exellency observd that the opposition in the N. England States to the then embargo laws was in my opinion to Frighten the government from the stand they had taken and to make them Unpopalar. Th[e]y now begin to Shrink from their violent opposition after seing the determined Stand the Republi[c]ans are about to take as they are organ[i]zing themselves and will be prepared to meet them in case of any opposition that might be made in case the Rebublicans [sic] can have Arms from the United States. I have commanded A brigade of Militia in this State for several Years which office I resighned about Six years ago, but am ready to step forth as a Private if nessesary. I am with sentiments of the highest Esteem and Respect Your Exellencies Obt. Servt
Andrew Hull Junr.
